Citation Nr: 1514651	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to a higher initial rating for depression with anxiety, currently evaluated as 50 percent disabling.

2.  Entitlement to a higher rating for residuals of lumbosacral strain, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher initial rating for right ankle tendonitis, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for left lower extremity sciatica, currently evaluated as 10 percent disabling.

5.  Entitlement to a higher initial rating for right lower extremity sciatica, currently evaluated as 10 percent disabling.

6.  Entitlement to a higher rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

7.  Entitlement to a higher disability rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial compensable rating for hearing loss.

9.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of service connection for tinea pedis.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Veteran was previously represented by David L. Huffman, Esquire, who is no longer accredited by VA.  An August 2014 letter advised the Veteran of this, and provided him with alternate representation choices.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In January 2013 and July 2013, the Veteran requested a hearing before the Board.  

In June 2014, the Veteran was notified at his last known address that a hearing had been scheduled for him on July 31, 2014.  The Veteran did not appear for his scheduled hearing.  

A subsequent August 5, 2014 letter to the Veteran, however, indicates that he was placed back on the list for a hearing before a member of the Board at the RO.  There is no indication in the record that this hearing has been declined by the Veteran.  As the record shows that VA has informed the Veteran that he has been placed back on the list for a hearing before a member of the Board at the RO, this matter must be remanded for the RO to schedule such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested hearing.  The AOJ must notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 and give the Veteran opportunity to prepare for the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




